                      IN THE UNITED STATES DISTRICT COURT
                                                                                    FILED
                          FOR THE DISTRICT OF MONTANA                               Nov 05 2010
                               MISSOULA DIVISION                                   9e~k.   u
                                                                               ~~tnct Of~ Courts
                                                                                   1ssou1a o·o.ntana
                                                                                             1v1sion
 UNITED STATES OF AMERICA,                               CR 18-27-M-DLC

                    Plaintiff,                       PRELIMINARY ORDER
                                                       OF FORFEITURE
              vs.

 GERALD EUGENE KENNEDY,

                    Defendant.


       THIS matter comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture.     Defendant Gerald Eugene Kennedy appeared

before the Court on October 30, 2018, and entered a plea of guilty to count II of the

indictment.     He also admitted the forfeiture allegation.   Kennedy's plea provides

a factual basis and cause to issue an order of forfeiture, pursuant to 21 U.S.C.

§ 853(a)(l) and (2).

       IT IS ORDERED:

       THAT Defendant Kennedy's interest in the following property is forfeited to

the United States in accordance with 21 U.S.C. § 853(a)(l) and (2):

   •   One pocket knife;

   • Three pouches;

   • Numerous small baggies;


                                            1
   • One flashlight; and

   • Two hard drives;

      THAT the Secret Service, United States Marshal's Service, or a designated

sub-custodian, is directed to seize the property subject to forfeiture and further to

make a return as provided by law;

       THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court's preliminary order

and the United States' intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make

its return to this Court that such action has been completed; and

       THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

       DATED this~ day ofNovember, 2018.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court

                                           2
